          Case 1:20-cv-10120-VSB Document 168 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        1/4/2021
FOUR JAYS MUSIC COMPANY and                               :
JULIA RIVA,                                               :
                                                          :
                                        Plaintiffs,       :      20-CV-10120 (VSB)
                                                          :
                      -against-                           :          ORDER
                                                          :
APPLE, INC., THE ORCHARD                                  :
ENTERPRISES, INC., ORCHARD                                :
ENTERPRISES NY, INC., CLEOPATRA                           :
RECORDS, INC. and GOOGLE LLC,                             :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On December 30, 2020, Defendants Google LLC, The Orchard Enterprises, Inc., and

Orchard Enterprises, NY, Inc. filed a motion to dismiss the complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6). (Doc. 166.) Under Federal Rule of Civil Procedure 15(a)(1)(B), a

plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the complaint once

as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiffs shall file any amended complaint by January 20, 2021. It is

unlikely that Plaintiffs will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiffs shall serve

any opposition to the motion to dismiss by January 29, 2021. Defendants’ reply, if any, shall be

served by February 12, 2021. Consistent with my emergency individual rules in light of

COVID-19, no papers, including courtesy hard copies of any filing or document, may be

submitted to Chambers.
       Case 1:20-cv-10120-VSB Document 168 Filed 01/04/21 Page 2 of 2




SO ORDERED.

Dated: January 4, 2021
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
